Chief Justice                                                                                                                    Clerk
James T.Worthen                                                                                                                  Cathy S. Lusk

                                                 Twelfth Court of Appeals
Justices                                                                                                                         Chief Staff Attorney
Brian Hoyle                                                                                                                      Margaret Hussey
Greg Neeley


                                                                                                FILED IN COL RT OF APPEALS
                                                                                                   12th Court "; Appeals District
           April 7,2015
                                                                                                                          2Gi5

           Ms. Karen Phillips
           Smith County Clerk                                                                      CA  THY S.'LUSK, CLEMC^
           200 East/Ferguson
           Suite 300
           Tyle/TX 75702
                 SLIVERED VIA E-MAIL *


                      Case Number:                            12-14-00308-CV
                      Trial Court Case Number:                63,495-B

           Style:     Connie Frazier
                      v.

                      Irineo Garcia


           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By:      MmIba. HoM
                 Katrina McClenny, Chief Deputy Clerk


           CC:      Connie Frazier
                  ,/lrineo Garcia

           Mandate executed on
                                          u
           Brief explanation of action take

                    \0.                                                                                          District/County Clerk


                           1517 West Front Street • Suite 354 • Tyler, TX75702 • Tel: 903-593-8471 • Fax:903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandtand Wood Counties
                                                              www.12thcoa.courts.state.tx.us